       Case 2:19-cv-02706-SAC Document 15 Filed 08/13/20 Page 1 of 19




              IN THE UNITED STATES DISTRICT COURT FOR THE
                          DISTRICT OF KANSAS,

J.R.G.,1

                         Plaintiff,

      Vs.                                                 No. 19-2706-SAC

ANDREW M. SAUL,
Commissioner of Social Security,

                   Defendant.


                          MEMORANDUM AND ORDER

            This is an action reviewing the final decision of the defendant

Commissioner of Social Security ("Commissioner") that denied the claimant

J.R.G.’s Title II application for disability insurance benefits protectively filed

on June 17, 2016. The application alleged an onset date of April 6, 2016.

The application was denied, initially and on reconsideration, and a hearing

before an administrative law judge (“ALJ”) ended with a denial of benefits.

The Appeals Council denied a request for review, so the ALJ’s decision stands

as the Commissioner’s final decision. The claimant seeks to reverse and

remand the decision for an award of benefits. The plaintiff’s original brief,

and Commissioner’s response brief have been filed. The plaintiff was given a

second extension of time to file a reply, and that deadline has passed



1 The use of initials is to preserve privacy interests.

                                         1
       Case 2:19-cv-02706-SAC Document 15 Filed 08/13/20 Page 2 of 19




without a filing. ECF## 13 and 14. The court considers the case ripe for

judicial review.

STANDARD OF REVIEW

            To qualify for disability benefits, a claimant must establish that

he or she was “disabled” under the Social Security Act, 42 U.S.C. §

423(a)(1)(E), during the time when the claimant had “insured status” under

the Social Security program. See Potter v. Secretary of Health & Human

Services, 905 F.2d 1346, 1347 (10th Cir. 1990); 20 C.F.R. §§ 404.130,

404.131. Disability is defined as unable “to engage in any substantial gainful

activity by reasons of any medically determinable physical or mental

impairment which can be expected to result in death or which has lasted or

can be expected to last for a continuous period of not less than 12 months.”

42 U.S.C. § 423(d)(1)(A). And, “[a]n individual shall be determined to be

under a disability only if his physical or mental impairment or impairments

are of such severity that he is not only unable to do his previous work but

cannot, . . ., engage in any other kind of substantial gainful work which

exists in the national economy. . . ." 42 U.S.C. § 423(d)(2)(A). The

Commissioner is to make this severity determination by considering “the

combined effect of all of the individual’s impairments without regard to

whether any such impairment, if considered separately, would be of such

severity.” 42 U.S.C. § 423(d)(2)(B).

                                       2
       Case 2:19-cv-02706-SAC Document 15 Filed 08/13/20 Page 3 of 19




            The court's standard of review is set forth in 42 U.S.C. ' 405(g),

which provides that the Commissioner=s finding "as to any fact, if supported

by substantial evidence, shall be conclusive." The court also reviews

Awhether the correct legal standards were applied.@ Lax v. Astrue, 489 F.3d

1080, 1084 (10th Cir. 2007) (citation omitted). “Substantial evidence is such

relevant evidence as a reasonable mind might accept as adequate to support

a conclusion.” Wilson v. Astrue, 602 F.3d 1136, 1140 (10th Cir. 2010)

(internal quotation marks and citation omitted). AIt requires more than a

scintilla, but less than a preponderance.@ Lax v. Astrue, 489 F.3d at 1084

(citation omitted). “The possibility of drawing two inconsistent conclusions

from the evidence does not prevent an administrative agency’s findings from

being supported by substantial evidence.” Id. (internal quotation marks and

citation omitted). The review for substantial evidence Amust be based upon

the record taken as a whole@ while keeping in mind Aevidence is not

substantial if it is overwhelmed by other evidence in the record.@ Wall v.

Astrue, 561 F.3d 1048, 1052 (10th Cir. 2009) (internal quotation marks and

citations omitted). In its review of Awhether the ALJ followed the specific

rules of law that must be followed in weighing particular types of evidence in

disability cases, . . . [the court] will not reweigh the evidence or substitute .

. . [its] judgment for the Commissioner=s.@ Lax, 489 F.3d at 1084 (internal

quotation marks and citation omitted). Findings will not be affirmed by

                                        3
       Case 2:19-cv-02706-SAC Document 15 Filed 08/13/20 Page 4 of 19




isolating facts and labeling them as substantial evidence, for the court must

scrutinize the entire record to assess the rationality of the Commissioner’s

decision. Graham v. Sullivan, 794 F. Supp. 1045, 1047 (D. Kan. 1992).

ALJ’s DECISION

            The ALJ employed the following five-step sequential evaluation

process (20 C.F.R. § 404.1520) for determining a disability application.

ECF# 3-1, p. 17. First, it is determined whether the claimant is engaging in

substantial gainful activity. Second, the ALJ decides whether the claimant

has a medically determinable impairment that is “severe” or a combination

of impairments which are “severe.” At step three, the ALJ decides whether

the claimant’s impairments or combination of impairments meet or medically

equal the criteria of an impairment listed in 20 C.F.R. Part 404, Subpart P,

Appendix 1. The ALJ at step four determines the claimant’s residual

functional capacity (“RFC”) and then decides whether the claimant has the

RFC to perform the requirements of his or her past relevant work. Step five

of the process has the ALJ determine whether the claimant is able to do any

other work considering his or her RFC, age, education and work experience.

For steps one through four, the burden rests with the claimant to prove a

disability that prevents performance of past relevant work, but the burden

shifts to the Commissioner at step five. Blea v. Barnhart, 466 F.3d 903, 907

(10th Cir. 2006).

                                      4
       Case 2:19-cv-02706-SAC Document 15 Filed 08/13/20 Page 5 of 19




            In his decision, the ALJ found for step one that the “claimant has

not engaged in substantial gainful activity since the alleged onset date of

April 16, 2016.” ECF# 3-1, p. 18. For step two, the ALJ found that the

claimant’s only severe impairment was “status post right rotator cuff repair.”

Id. As for his hypertension, hyperlipidemia and vertigo, the ALJ found that

the prescription medicines had effectively treated these conditions and were

keeping them under control. As for the amputated fingers on his right hand,

the ALJ noted the claimant had worked for several years after the

amputation without any follow-up care or any noted limitation by a medical

provider. At step three, the ALJ found that the “claimant does not have an

impairment or combination of impairments that meets or medically equals

the severity of one of the listed impairments.” ECF# 3-1, p. 19. The ALJ

determined at step four that the claimant had the RFC “to perform light work

. . . in that he can lift and carry 20 pounds occasionally and 10 pounds

frequently, sit for 6 hours out of an 8 hour workday and stand and walk for 6

hours out of an 8 hour workday.” Id. The ALJ added these limitations--

occasionally climb ladders, ropes, and scaffolds; occasionally crawl; no

overhead reaching with right arm; and avoid heights and moving machinery

when unprotected. Id. The ALJ’s step four conclusion was that the “claimant

is capable of performing past relevant work as a transition tester.” ECF# 3-

1. p. 22. Consequently, the ALJ found that the plaintiff was not disabled.

                                       5
       Case 2:19-cv-02706-SAC Document 15 Filed 08/13/20 Page 6 of 19




ARGUMENTS

A.   RFC Finding Unsupported by Substantial Evidence

      1.   Failed to identify weight given to Dr. Vani’s opinion on 10/10/16

            Claimant injured his right shoulder during a fall. After seeing his

primary care physician for several weeks, an MRI was done in May of 2016

that revealed a rotator cuff tear. Dr. John Vani, orthopedic surgeon, did a

right shoulder arthroscopy and “open rotator cuff repair (superior capsule

reconstruction)” on June 3, 2016. ECF# 3-1, p. 347. He was seen by a

physician’s assistant two weeks later who recorded that the claimant had

“stopped taking his pain medications a few days ago and is doing well” and

diagnosed that he was “doing well two weeks postoperatively.” ECF# 3-1, p.

315. He was told to continue wearing a sling for one more week and to begin

“physical therapy for passive range of motion.” Id. As of the middle of July of

2016, claimant had received ten therapy sessions.

            On July 18, 2016, approximately six weeks after the surgery, Dr.

Vani examined him noting that “we have been going slow due to the

superior capsule reconstruction” for “severe cuff tear” but that the shoulder

was “doing well.” Id. at p. 347. Dr. Vani prescribed a treatment plan of

continuing “gentle physical therapy” and “periscapular strengthening” and in

four weeks “strengthening of the deltoid and cuff.” Id.

            On the next day after his examination, Dr. Vani completed and

                                       6
       Case 2:19-cv-02706-SAC Document 15 Filed 08/13/20 Page 7 of 19




signed a medical source statement on claimant’s ability to do work-related

activities. Id. at pp. 358-362. Dr. Vani described the following limitations to

exist as of June 3, 2016, the date of the claimant’s surgery. Id. at p. 362. He

noted, in part, that the claimant could carry less than 10 pounds

occasionally, could not crawl or climb, was unlimited in fingering and feeling,

and was limited in reaching all directions and handling. Dr. Vani wrote in

explanation, “no overhead reaching to protect the repair. Also no frequent

reaching away from body to protect repair.” Id. at p. 359. Dr. Vani also

imposed a two-pound pushing restriction of the upper extremities “to protect

rotator cuff repair healing.” Id. at p. 360. As fairly read on its face, Dr.

Vani’s medical source statement addresses the claimant’s limitations shortly

after the surgery as needed to protect the shoulder while healing.

            On August 29, 2016, Dr, Vani examined the claimant noting:

      He is doing well, doing therapy twice a week. He may begin some
      strengthening since he is now 12 weeks postoperatively. He may begin
      driving his stick shift mini Cooper automobile. Pushing and pulling
      restrictions increased to 5 pounds. Followup in six weeks.

Id. at 367. Dr. Vani next saw claimant on October 10, 2016, and included in

his patient history the following:

             He is unable to return to his usual job and would have trouble
      with overhead lifting. He is currently taking some classes at KCK cc for
      HVAC. I think he would be okay on a ladder from a safety standpoint,
      because the arm would keep him from falling, but I don’t think he
      could lift anything overhead. He would have to do all the lifting from a
      floor to tabletop or similar position.

                                        7
       Case 2:19-cv-02706-SAC Document 15 Filed 08/13/20 Page 8 of 19




Id. at 414. Under the examination section, Dr. Vani recorded:

             He has excellent passive range of motion basically equal to his
      other now. The strength is still weak, as expected since he had an
      unrepairable cuff tear. His supraspinatus is 3-4/5, he can overcome
      gravity in the scapular plane, but I don’t think he could lift one-pound
      in the scapular plane. The infraspinatus seems slightly stronger to 4/5
      but is still relatively weak compared to what is normal. He has a little
      bit of loss of elbow extension, probably related to the biceps tenodesis.
      On his other arm, he has a Popeye deformity which allows his elbow to
      extend fully. It’s possible the right biceps tenodesis is overtensioned
      slightly causing the decreased elbow extension but overall this seems
      tolerable and may stretch out with time.

Id. at 415. As for ongoing treatment, this is Dr. Vani’s only recorded note:

      1. Complete tear of right rotator cuff
      Notes: He had a superior capsule reconstruction, and the expected
      physical therapy for that could go for six months or even longer. I will
      refill this therapy as needed. I’m going to stop seeing him so often
      now, and schedule a one-year followup with x-rays. I expect he will
      continue to improve over the next year. Continue home exercises.

Id. This record also shows x-rays as scheduled for June of 2017.

            The next medical record from Dr. Vani shows that on June 5,

2017, he examined claimant with this history:

      The patient is a 53 year old male who presents one year status post
      right shoulder arthroscopy, rotator cuff repair, biceps tenodesis, distal
      clavicle excision, subacromial decompression on 06/3/16. If he
      overuses his shoulder, he has pain and weakness. Today, his shoulder
      is sore due to doing duct work in his basement. However, he states
      that his shoulder is doing well overall.

Id. at 652. As far as the history of the repair, Dr. Vani reviewed x-rays

noting, “Impression is improved glenohumeral alignment, and less bony



                                       8
       Case 2:19-cv-02706-SAC Document 15 Filed 08/13/20 Page 9 of 19




impingement.” Id. at 653. The treatment notes concluded: “His superior

capsule reconstruction is doing well. There is not long-term followup that I

am aware of on this procedure. I might schedule any followup, unless he has

increased pain or worsening shoulder function. He may use the shoulder as

tolerated.” Id.

            The ALJ gave limited weight to Dr. Vani’s medical source

statement of July 2016, as this opinion was rendered during the claimant’s

early stage of post-operative recovery and was inconsistent with Dr. Vani’s

subsequent treatment notes showing improvement. Id. at 21. In contrast,

the ALJ gave “great weight” to the state agency medical consultant’s opinion

“that the claimant could perform light work with additional postural and

environmental limitations.” Id. at 21. This medical opinion was given on

January 21, 2017, in reliance on Dr. Vani’s later examination in October of

2016 and on therapy notes that showed good progress, improved strength,

and outdoor activities that included lifting a paddle boat and doing yard

work. Id. at 77. Dr. Korte further opined, “Although you are unable to work

at the present time, due to your continued treatment, it is expected that by

04/15/2017, your condition will have improved enough that you will be able

to return to work.” Id. at 80. The ALJ explained that the consultant’s opinion

was “consistent with the examination in the record that showed with time to

heal his strength and overall functioning improved in his right shoulder. They

                                      9
        Case 2:19-cv-02706-SAC Document 15 Filed 08/13/20 Page 10 of 19




are consistent with the fact that he did not require any significant ongoing

treatment for his right shoulder.” Id. at 21-22.

              Claimant argues that the ALJ “failed to identify the weight of the

opinions of Dr. Vani dated 10/10/16,” ECF# 7 at p. 14. The ALJ’s decision,

however, does cite and discuss Dr. Vani’s examination notes from October of

2016:

        While the claimant required surgery, it appears that with the surgical
        intervention his condition improved. Examinations showed gradual
        improvement in the functioning of his right shoulder. During an
        examination in October 2016, he exhibited some moderate ongoing
        weakness in his shoulder (Exhibit 6F, pp. 2,3). He could overcome
        gravity in the scapular plane, but he did not appear to be able to lift
        one pound in the scapular plane. Notably, during his most recent
        examination he showed mild ongoing abnormalities in his shoulder. In
        June 2017, the gross alignment of his shoulder was normal (Exhibit
        9F). . . . Additionally, the claimant reported that his shoulder had
        improved at that time (Exhibit 9F). He reported some pain, but that
        was only after he had done some duct work in this home (Exhibit 9F).
        Furthermore, he has not required any significant ongoing treatment.
        after his surgery, he required a course of physical therapy (Exhibit 7F).
        However, he completed this treatment approximately six months after
        his surgery. He has not required any additional surgical intervention.
        Nor has he required any injections in his shoulder. Overall, the record
        is not indicative of him having significant ongoing limitations from this
        impairment.

ECF# 3-1, pp. 20-21. The claimant overstates the significance of a

statement appearing in his patient history section of the October 2016

examination note. Dr. Vani certainly recorded the claimant was “unable to

return to his usual job” as part of the history, but he does not reference any

source or basis for that statement. It hardly qualifies as a well-supported

                                        10
       Case 2:19-cv-02706-SAC Document 15 Filed 08/13/20 Page 11 of 19




medical opinion on the plaintiff’s ability to work. Even if it could be so

liberally construed, the court remains satisfied that the ALJ’s decision

adequately reflects consideration of all the medical records and opinions of

Dr. Vani and the evaluation of them against all the medical evidence of

record and the claimant’s daily activities. The court finds that the ALJ’s

decision articulates specific and legitimate reasons for not giving controlling

and ongoing weight to Dr. Vani’s earliest opinions through October of 2016

that had restricted claimant’s activities to allow for healing after surgery.

The medical record shows the claimant’s ongoing recovery, improvement

through therapy, and increasing daily activities. As of June of 2017, Dr. Vani

released the claimant allowing him to use the shoulder as tolerated. The

court is satisfied that the ALJ’s decision is “sufficiently specific to make clear

to any subsequent reviews the weight the adjudicator gave to the treating

source’s medical opinion and the reasons for that weight.” Oldham v. Astrue,

509 F.3d 1254, 1258 (10th Cir. 2007) (internal quotation marks and citation

omitted).

      2.    Failed to obtain updated opinion from Dr. Vani

             The claimant complains that the ALJ should not have weighed

Dr. Vani’s earlier opinions as “outdated” without first obtaining an updated

opinion from Dr. Vani. “In choosing to reject the treating physician's

assessment, an ALJ may not make speculative inferences from medical

                                        11
      Case 2:19-cv-02706-SAC Document 15 Filed 08/13/20 Page 12 of 19




reports and may reject a treating physician's opinion outright only on the

basis of contradictory medical evidence and not due to his or her own

credibility judgments, speculation or lay opinion.” McGoffin v. Barnhart, 288

F.3d 1248, 1252 (10th Cir. 2002) (quotation omitted; emphasis in original).

Rather than speculative inferences of the claimant’s improvement, the ALJ’s

decision is substantially supported by Dr. Vani’s own examination records,

the therapy notes showing continued improvement in motion and strength,

and the claimant’s own reports of improvement and accompanying levels of

increased physical activity. The ALJ’s duty to contact a medical source is

triggered when the evidence from a medical source is inadequate for

determining disability. Cowan v. Astrue, 552 F.3d 1182, 1187 (10th Cir.

2008); Kruse v. Astrue, 436 Fed. Appx. 879, 884 (10th Cir. 2011). The

medical evidence of record is sufficient here for the ALJ to make a disability

determination and to evaluate the medical source opinion given in July of

2016 as limited in duration and purpose to promote healing after surgery.

Further, the claimant was represented by counsel at the hearing before the

ALJ, and counsel did not request any other development of the record before

submission. Cowan, 552 F.3d at 1188 (“[W]hen the claimant is represented

by counsel at the administrative hearing, the ALJ should ordinarily be

entitled to rely on the claimant’s counsel to structure and present claimant’s

case in a way that the claimant’s claims are adequately explored.” (quoting

                                      12
      Case 2:19-cv-02706-SAC Document 15 Filed 08/13/20 Page 13 of 19




Hawkins v. Chater, 113 F.3d 1162, 1167 (10th Cir. 1997)).

      3.   Failed to weigh Dr. Korte’s opinion properly

            The claimant first argues that the ALJ failed to include Dr.

Korte’s opinion that restricted him from fine manipulation due to the

amputation of fingers on his right hand. This restriction was not addressed in

his RFC or in the hypothetical posed to the vocational expert. The court does

not find any error in omitting this part of Dr. Korte’s opinion. The tips from

two of the claimant’s fingers were amputated in 2011. ECF# 3-1, p. 419.

The evidence of record establishes the claimant worked his past relevant

employment for years with the amputation. The ALJ found that the

claimant’s amputation resulted in only “minimal limitations” and that the

claimant had a history of engaging in substantial gainful activity despite the

amputation. Id. at p. 19. The ALJ further noted that claimant had not

received any ongoing care for the amputation and that “his providers have

not reported limitations in the use of his right hand.” Id. Substantial

evidence supports the ALJ’s decision that the claimant could perform his past

work despite this amputation, and the failure to include this limitation is not

an error requiring reversal and remand.

            The claimant also contends the ALJ should not have given “great

weight” to Dr. Korte’s opinion as it was rendered in January of 2017 and did

not include any review of records from examinations occurring later in 2017.

                                       13
       Case 2:19-cv-02706-SAC Document 15 Filed 08/13/20 Page 14 of 19




Specifically, the claimant points to the x-rays and treatment for lower back

pain. The x-rays showed “[m]ild disc space narrowing within the lumbar

spine” and “mild-to-moderate lower lumbar facet arthropathy.” Id. at 658.

The medical records show no treatment for this pain other than the

recommendation of an exercise program included back exercises. This

evidence does not show an impairment likely to limit the claimant’s ability do

his past relevant work. The court finds no error in the ALJ’s conclusion to

give great weight to Dr. Korte’s opinion based on the medical evidence of

record and the claimant’s daily activities.

      4. Failed to include limitations for vertigo, knee and left arm

            The claimant challenges again the ALJ’s failure to include

limitations for these asserted impairments. As to vertigo, the claimant’s

treatment records for April of 2017 reveal he was complaining of only some

occasional episodes of dizziness with interstate driving. He discontinued his

care at that time. Id. at 670. And in March of 2018, he told his treating

physician that dizziness was “very rare now.” Id. at 684. The ALJ observed

that the claimant’s condition was well-controlled with treatment. The ALJ did

include in the RFC a limitation to avoid the hazards of unprotected heights

and unprotected moving machinery. Substantial evidence supports the ALJ’s

decision to exclude additional limitations for the plaintiff’s vertigo.

            As for the knee impairment and left arm impairment, the

                                        14
       Case 2:19-cv-02706-SAC Document 15 Filed 08/13/20 Page 15 of 19




claimant does not point to what medical evidence was overlooked or should

have been considered in making the RFC determination. The court is

unaware of what medical evidence shows the diagnosis and treatment for

any knee impairment. The records show 2010 rotator cuff surgery on the left

shoulder. The claimant worked full time for years at his past relevant work

after that surgery despite the left shoulder and arm complaints. The court

finds no error in the ALJ’s decision to not include any additional limitations

for these conditions.

B.   Step Four Findings Flawed and Unsupported by Substantial Evidence

      At step four, the ALJ is required to make findings regarding: 1)

plaintiff’s RFC; 2) the physical and mental demands of plaintiff’s past

relevant work; and 3) whether plaintiff has the ability to meet the physical

and mental demands of plaintiff’s past relevant work. See Winfrey v. Chater,

92 F.3d 1017, 1023 (10th Cir. 1996). “An ALJ can comply with these

requirements if he quotes the VE’s [vocational expert’s] testimony with

approval in support of his own findings at phases two and three of the step

four analysis. Boyer v. Colvin, 2016 WL 1170950, at *7 (D. Kan. Mar. 23,

2016) (citing Doyal v. Barnhart, 331 F.3d 758, 760-761 (10th Cir. 2003)).

            The claimant argues he described his past work as a cellular

migration analyst that involved working on a computer and communicating

with employees in the field, and yet, the VE identified his past work as falling

                                       15
      Case 2:19-cv-02706-SAC Document 15 Filed 08/13/20 Page 16 of 19




within the category of a transition tester. The claimant disputes that this job

classification correlates to his past work because he did use testing

equipment. The claimant blames this lack of correlation on the ALJ failing to

develop a record on the mental and physical demands of his prior work and

on the ALJ deferring to the VE’s testimony.

            At the hearing, the VE listened by telephone to the claimant’s

testimony. ECF# 3-1, p. 29. The ALJ asked the claimant to explain his past

work which he had held from 2011 to 2016. The claimant described it as a

cellular migration analyst that involved speaking with technicians in the field

and working on the computer to check network connections and to program

if needed. Id. at 35. When asked if this was a type of communications

technology work, the claimant answered the work was contracted by Sprint

“to change out the transmitters throughout the country.” Id. The claimant

explained his employer worked exclusively on the transmitters assuring

connectivity before it was put into Sprint’s network. Id. at 36. The ALJ had

the claimant clarify that he only did office work and no field work. The

claimant said his job required him to lift or carry “30 pounds maybe.” Id.

The ALJ developed a record of the claimant’s other prior work and then

asked the VE if she needed any additional information. When asked by his

attorney about his difficulties in doing his past work as office tech, the

claimant answered:

                                       16
      Case 2:19-cv-02706-SAC Document 15 Filed 08/13/20 Page 17 of 19




      A.    Probably what I would have now or getting to and from work due
      to the intermittent vertigo that I have. Me? You feel like you are just
      so isolated and it last for ten, 15 seconds. When it happens and you
      are driving you are like it happens once a night on I-35 and you are a
      car goer. I mean, that’s freaking out.
      Q.    Understood.
      A.    It just – having to travel to the job anymore.

Id. at 44.

             The VE testified that claimant’s work as “cellular migration

analyst is considered a transmission tester by the DOT” as “light, skilled with

an SVP of 7.” ECF# 3-1, p. 48. Based on the RFC given in the ALJ’s

hypothetical, the VE testified that she believed the claimant could perform

his work as a transmission tester and as the cellular migration analyst. Id. at

p. 49. In his decision, the ALJ relied on the VE’s opinion that given the RFC

and other factors in the hypothetical, the claimant could perform his past

relevant work as a transition tester. Id. at 22.

             The claimant argues the record is insufficient on documenting

the physical and mental demands of his cellular migration analyst. He was

represented by counsel at the hearing, and it was claimant’s burden to show

that he was unable to perform his former job. The VE heard all the

testimony given by the claimant as to the cellular migration analyst position

and gave her opinion as to the DOT classification without a question asked

or objection made by claimant’s counsel. The ALJ’s adoption of the VE’s

testimony is sufficient to document the ALJ’s conclusions because “[a]n ‘ALJ

                                       17
      Case 2:19-cv-02706-SAC Document 15 Filed 08/13/20 Page 18 of 19




may rely on information supplied by the VE at step four.’” Doyal v. Barnhart,

331 F.3d at 761 (quoting Winfrey, 92 F.3d at 1025). The substance of the

ALJ’s analysis is sufficiently articulated and explained to sustain the step four

analysis in this case. There is no error in the step four analysis.

            Substantial evidence sustains the ALJ’s conclusions at step four.

When counsel asked the claimant what kept him from doing his former job

as analyst, his only answer was difficulty in driving to work because of

intermittent vertigo. The Commissioner points out that lack of transportation

is not considered in determining ability to perform past work. See Erica U. v.

Berryhill, 2018 WL 6617261, at *4 (W.D. Wash. Dec. 18, 2018) (“The Social

Security regulations do not take into account a claimant’s ability to get to

and from work.”)(citing 20 C.F.R. § 404.1566(c) (“We will determine that

you are not disabled if your residual functional capacity and vocational

abilities make it possible for you to do work which exists in the national

economy, but you remain unemployed because of—(1) Your inability to get

work.”)). The transition tester occupation did not require driving as a job

duty. Moreover, the VE testified expressly that based on the RFC and other

factors in the ALJ’s hypothetical, it was her opinion that the claimant could

perform his past work as the cellular migration analyst. Id. at p. 49. The

court finds substantial evidence on the record as a whole sustains the

Commissioner’s decision.

                                       18
      Case 2:19-cv-02706-SAC Document 15 Filed 08/13/20 Page 19 of 19




           IT IS THEREFORE ORDERED that the judgment be entered in

accordance with sentence four of 42 U.S.C. § 405(g) affirming the

Commissioner’s decision.

           Dated this _13th day of August, 2020, Topeka, Kansas.



                       _/s Sam A. Crow____________________________
                       Sam A. Crow, U.S. District Senior Judge




                                    19
